Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive.
Applicants submittal of a terminal disclaimer obviates the double patenting rejection, and as such the double patenting rejection is withdrawn. 
Applicant argues the claims are not anticipated by Ribbing because Ribbing fails to disclose “a range of acceptable values”. The examiner respectfully disagrees. Cited paragraphs [0022]-[0023] of Ribbing describe the dose being displayed over a 3d model of the patient for dose verification, which is known to those of ordinary skill in the art to be the relation of the provided dose to the planned dose of the treatment plan. These paragraphs also describe presenting this dose as an image over the patient in conjunction with the treatment plan, and surrounding parts of the specification also describe representing remaining treatment fractions as well as recalculating remaining treatment fractions. This practice of ART would flag to a person of ordinary skill in the art that the original treatment plan would include ranges of acceptable dosing (i.e. enough to kill the tumor but not so much as to harm the patient) which would anticipate the claims as was and now currently written. The examiner has provided an additional reference (supplied by the applicant in their IDS) as evidence of this and as alternatively an obvious modification of Ribbing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27,35,37-38,40-41,47 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ribbing US 20160193480 A1 as evidenced by and/or in view of Thorwarth et. al. “Physical radiotherapy tereatment planning based on functional PET/CT data” hereafter referred to as Thorwarth.

Regarding Claim(s) 27, Ribbing teaches: A method for monitoring radiation delivery, the method comprising: 
acquiring real-time radiation delivery data from a radiotherapy system sensor at multiple time points during a radiation delivery session; (Ribbing [0022]-[0023])
calculating a value of a radiation delivery metric based on the real-time radiation delivery data; (Ribbing [0022]-[0023])
generating a graphical representation depicting the value of the radiation delivery metric and a range of acceptable values of the radiation delivery metric over the multiple time points; (Ribbing [0022]-[0023])
and outputting the graphical representation to a display. (Ribbing [0022]-[0023])
	The system of Ribbing describes a general state of the prior art system for treatment verification and updating known at the time of filing. In cited paragraph 22-23, as well as surrounding paragraphs for further details and context, is described a system where dose of radiation delivered is presented in real time incorporated in a real time image of the patient along with the planned treatment and/or remaining and/or recalculated treatment fractions (ART). A person of ordinary skill in the art would recognize that such a treatment plan, being delivered in such a fashion as described, and subject to the adjustments of a monitoring clinician as described would outlay a map of radiation to be delivered to various portions of a patient as well as the order and timing in which it would be delivered. This plan would also include for each voxel a specification of minimum dose necessary to treat certain tissue along with a maximum dose acceptable for safety as is generally known and accepted in the art for patient treatment. All of this background knowledge taken in conjunction with the descriptions of Ribbing would inform a person of ordinary skill in the art a device as claimed by the applicant, including a graphical representation of a range of acceptable values of the plan. Ribbing describes such a system in a manner understandable to a person of ordinary skill in the art but naturally uses different language than the applicant. This may lead to some confusion to readers of this office action about the degree of specificity in Ribbing. To help resolve this potential issue the examiner is including as evidence to Ribbing the description of the art present in Thorwarth for providing greater detail. Specifically the body of the text on page 317-318 where a description of dose parameters is described (e.g. lympth nodes) and how the plan is created flexible for dose up front and then modified in real time based on measurements made of both the dose delivered and of the patient at time of delivery. The examiner also offers this reference alternatively as an obvious modification to Ribbing for those who find the detail of Ribbing lacking (though it is the examiner’s opinion that this is simply a matter of verboseness and not of a deficiency in teaching). In such an event a person of ordinary skill in the art would recognize the fuller treatment planning details of Thorwarth would improve the treatment provided and the displaying of progress of treatment by the system/apparatus of Ribbing for the benefit of optimizing the treatment of the patient and because it is recognized by the prior art as a known variant to those of ordinary skill in the art. (Thorwarth 317, “The identification of such biological changes might help in adjusting radiation insensity or fields and/or alter the RT regimen, at the time when further treatment optimizations are still possible… Integrating molecular imaging information as obtained from PET into RT treatment planning might be highly beneficial for the patient in terms of improved target volume definition and characterization.”) (Ribbing [0030], “Moreover, all statements herein reciting principles, aspects, and embodiments of the invention, as well as specific examples thereof, are intended to encompass both structural and functional equivalents thereof. Additionally, it is intended that such equivalents include both currently known equivalents…)

Regarding Claim(s) 35, Ribbing as taught and/or as modified above: wherein the graphical representation further depicts a difference between a planned value of the radiation delivery metric and the value of the radiation delivery metric calculated based on the real-time radiation delivery data. (Ribbing [0022]-[0023])

Regarding Claim(s) 37, Ribbing as taught and/or as modified above: wherein the graphical representation depicts the value of the radiation delivery metric and the range of acceptable values of the radiation delivery metric superimposed over an anatomical patient image. (Ribbing [0022]-[0023])

Regarding Claim(s) 38, Ribbing as taught and/or as modified above: wherein the graphical representation depicts the value of the radiation delivery metric and the range of acceptable values of the radiation delivery metric superimposed over a patient target region. (Ribbing [0022]-[0023])

Regarding Claim(s) 40, Ribbing as taught and/or as modified above: further comprising comparing the value of the radiation delivery metric with the range of acceptable values of the radiation delivery metric, (Ribbing [0022]-[0023])
and generating a graphical representation depicting whether or not the value of the radiation delivery metric is within the range of acceptable values of the radiation delivery metric. (Ribbing [0022]-[0023])

Regarding Claim(s) 41, Ribbing as taught and/or as modified above: further comprising generating a command signal for stopping radiation delivery if the value of the radiation delivery metric is out of the range of acceptable values of the radiation delivery metric. (Ribbing [0022]-[0023])

Regarding Claim(s) 47, Ribbing as taught and/or as modified above: wherein the anatomical patient image is a PET and/or CT scan of the patient. (Ribbing [0022]-[0023])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881